

 S504 ENR: Let Everyone Get Involved in Opportunities for National Service Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 504IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 36, United States Code, to authorize The American Legion to determine the
			 requirements for membership in The American Legion, and for other
 purposes. 1.Short titleThis Act may be cited as the Let Everyone Get Involved in Opportunities for National Service Act or the LEGION Act.2.Findings and sense of Congress(a)FindingsCongress makes the following findings:(1)Since the end of World War II, the Federal Government has designated specific periods of war, the dates of which are important for qualification for certain benefits or membership in veterans organizations established by Congress.(2)In between those recognized periods of war, during so-called peacetime eras, the United States military has been involved in not fewer than 12 known eras, which are unrecognized by the United States Government as periods of war, resulting in numerous United States personnel combat casualties.(3)Those 12 unrecognized war eras occurred at the direction of the then President of the United States, with full knowledge and consent of the then Congress.(4)The first of those 12 unrecognized war eras involving active United States military personnel was the Greek Civil War, fought in Greece from 1946 to 1949 between the army of the Government of Greece, supported by active military personal of the United States and the United Kingdom, and the Democratic Army of Greece, the military branch of the Communist Party of Greece.(5)During the Greek Civil War, one member of the Armed Forces of the United States sacrificed his life in service to the United States, and five others suffered non-combat deaths.(6)The second of those unrecognized war eras involving active United States military personnel was the Chinese Civil War, which occurred during the aftermath of World War II.(7)During the Chinese Civil War, the United States military equipped, trained, transported, and supplied the Kuomintang-led Government of the Republic of China with approximately $4,430,000,000 in its resistance to the Communist Party of China.(8)During the Chinese Civil War, 14 members of the Armed Forces of the United States sacrificed their lives in service to the United States, 150 non-combatants of the United States lost their lives in the war, and 51 were wounded, resulting in 215 United States military casualties.(9)The third unrecognized war era involving active United States military personnel is known as the Cold War.(10)The Cold War was a period spanning from approximately 1947 until 1991 when the Soviet Union collapsed.(11)Although no direct large-scale military fighting occurred between the militaries of the United States and the Soviet Union, active United States military personnel served in multiple regional conflicts during the Cold War, resulting in the deaths of not fewer than 32 members of the Armed Forces who sacrificed their lives in service to the United States and not fewer than 12 additional casualties.(12)The fourth unrecognized war era involving active United States military personnel is known as the China Cold War.(13)The China Cold War started when the Kuomintang-led Government of the Republic of China retreated to the island of Taiwan and lasted until 1972, after President Richard Nixon conducted a landmark state visit to China.(14)During the military operations of the China Cold War, not fewer than 16 members of the Armed Forces of the United States sacrificed their lives in service to the United States.(15)The fifth unrecognized war era involving active United States military personnel was the Lebanon Crisis of 1958, which involved more than 14,000 United States personnel and resulted in the death of one member of the Armed Forces who sacrificed his life in service to the United States and five non-combat deaths.(16)The sixth unrecognized war era involving active United States military personnel was the Bay of Pigs invasion in April 1961.(17)The Bay of Pigs invasion was a failed military invasion of Cuba undertaken by a United States military group sponsored by the Central Intelligence Agency that resulted in not fewer than one death of a member of the Armed Forces who sacrificed his life in service to the United States and 19 non-combat deaths.(18)The seventh unrecognized war era involving active United States military personnel was the Cuban Missile Crisis, which took place between October 16 and October 28, 1962.(19)The Cuban Missile Crisis directly related to homeland protection against the deployment of a Soviet ballistic missile in Cuba.(20)During the Cuban Missile Crisis, one member of the Armed Forces sacrificed his life in service to the United States and 19 others died as non-combatants.(21)The eighth unrecognized war era involving active United States military personnel was the Dominican Civil War in 1965.(22)Operations during the Dominican Civil War resulted in the deaths of 27 members of the Armed Forces who sacrificed their lives in service to the United States, 20 non-combat-related deaths, and 283 wounded.(23)The ninth unrecognized war era involving active United States military personnel was the Iran Hostage Crisis, which lasted from November 4, 1979, through January 20, 1981.(24)The Iran Hostage Crisis involved military intervention by the United States which resulted in the deaths of 8 members of the Armed Forces who sacrificed their lives in service to United States.(25)The tenth unrecognized war era involving active United States military personnel was the Salvadoran Civil War.(26)The Salvadoran Civil War lasted more than 12 years, through the terms of two Presidential administrations of the United States, and resulted in the deaths of 22 members of the Armed Forces who sacrificed their lives in service to the United States, 15 non-combat deaths, and 35 other casualties.(27)The 11th unrecognized war era involving active United States military personnel started on April 5, 1986, when the La Belle discotheque in West Berlin, Germany, was bombed, killing two United States soldiers and wounding 79 other members of the Armed Forces, which triggered what became known as the Libyan Conflict.(28)The military operations of the Libyan Conflict included numerous air strikes by United States military forces and resulted in the deaths of two members of the Armed Forces who sacrificed their lives in service to the United States.(29)The Libyan Conflict led to the 12th unrecognized war era involving active United States military personnel, known collectively as the Persian Gulf Conflicts, which lasted from July 24, 1987, through September 26, 1988.(30)The Persian Gulf Conflicts involved United States military missions to protect Kuwaiti-owned oil tankers which represented the largest United States naval convoy operation since World War II.(31)The Persian Gulf Conflicts resulted in numerous military operations and the deaths of not fewer than 39 members of the Armed Forces who sacrificed their lives in service to the United States and 31 wounded.(32)Since the armistice that ended the hostilities of the Korean War on January 31, 1955, nearly 100 active United States military personnel have sacrificed their lives in service to the United States in South Korea, and more than 132 people of the United States have been wounded in-country.(33)Since January 1, 1947, through all of the unrecognized war eras involving active United States military personnel, not fewer than 778 combat and non-combat members of the Armed Forces have sacrificed their lives in service to the United States and not fewer than 797 have been wounded.(34)Since January 1, 1947, the unrecognized war eras involving active United States military personnel who were wounded and killed serving their country were administered under orders from the commander in chief and with the consent of Congress, proving that the United States has been conducting deadly wartime service to protect the country consistently since December 7, 1941.(35)Eligibility for membership in The American Legion is determined by Congress through the establishment of specific dates of declared and officially recognized hostilities in which United States military personnel are on active service.(36)The American Legion provides invaluable services to its members and supports the community of veterans who sacrificed in service of the United States.(37)Membership in The American Legion allows veterans to engage in public service activities, such as supporting Boys and Girls State and Nation, youth mentorship programs, and benefit assistance, career fairs, and employment assistance for veterans.(38)The American Legion has gone on record as supporting the 12 unrecognized war eras involving active United States military personnel since the beginning of World War II.(39)The American Legion has aided, assisted, and comforted the families of the men and women who were called to serve or volunteered to serve during all of the unrecognized war eras and continues to provide support to veterans of those eras.(40)The American Legion has commended the heroic actions of all military personnel who risked their lives in defense of freedom during each of the unrecognized war eras involving active United States military personnel.(b)Sense of CongressIt is the sense of Congress that, in accordance with the history, tradition, and purposes of The American Legion, it is fair, proper, and reasonable that the privilege of membership in The American Legion should be extended to all military personnel who served on active military duty during all of the unrecognized war eras involving active United States military personnel.3.Eligibility for membership in The American LegionSection 21703 of title 36, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (A), by striking during any period from— and all that follows through the end of clause (vii) and inserting the following: “during—(i)the period from April 6, 1917, through November 11, 1918; or(ii)any time after December 7, 1941; or; and(B)in subparagraph (B), by inserting or time after a period; and(2)in paragraph (2), by inserting or time after that period.4.Nondiscrimination with respect to the requirements for holding a staff position in The American Legion(a)In generalChapter 217 of title 36, United States Code, is amended by inserting after section 21704 the following new section:21704A.NondiscriminationThe requirements for holding a staff position in the corporation may not discriminate on the basis of race, color, religion, sex, or national origin..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 21704 the following new item:21704A. Nondiscrimination..Speaker of the House of RepresentativesVice President of the United States and President of the Senate